BiackbuRN, J.:
This is a suit for money had and received by the defendants to the use of the plaintiff. Trial by court, jury waived. Bindings and judgment for the plaintiff. Motion for new trial. Motion overruled, and appeal from the order overruling' motion for new trial and judgment. There is no question of law that needs com-ment in this case. After careful examination, we think. *412the evidence clearly and fully supports the findings of the court, and justifies the judgment. A review of the evidence would be wholly without profit. Therefore the judgment is affirmed.
AndeRSOn, J., and Minee, J., concurred.